Citation Nr: 0812621	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-03 032	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
flat feet.



REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1991 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran failed to report for a scheduled VA 
examination in conjunction with his claim and good cause for 
his failure to report has not been shown.


CONCLUSION OF LAW

The claim for entitlement to a rating in excess of 10 percent 
for bilateral flat feet is denied as a matter of law.  
38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2005.  Although the 
correspondence was sent to the veteran at the mailing address 
of his attorney, the Board finds he was provided adequate 
VCAA notice.  It is significant to note that all 
correspondence concerning the present issue on appeal was 
submitted by the veteran's attorney or from his office.  A 
statement of the case identifying the VCAA duties, however, 
was also provided to the veteran at his address of record.  
The veteran is found to have been notified of VA's 
responsibilities in obtaining information to assist in 
completing his claim, to have been notified of his duties in 
obtaining information and evidence to substantiate his claim, 
and to have been requested to send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  VA records show the 
veteran was notified of a scheduled examination pertinent to 
this claim at his address of record and that he failed to 
report.  No good cause for the failure to report has been 
demonstrated.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

In this case, records show the veteran was scheduled for a VA 
examination in August 2005, but that he failed to report.  
Records show he was notified of this examination at his 
address of record.  The veteran was notified in 
correspondence dated in July 2005 and in the January 2006 
statement of the case that the consequence for failure to 
report for a scheduled examination without good cause in 
connection with an increased rating claim would be denial.  
The veteran has provided no explanation for his failure to 
report for the examination.  Although in a January 2006 VA 
Form 9 the veteran's attorney referred to issues of good 
cause, adequacy of private medical evidence, and an 
inadequate statement of the case with reference to notice of 
disagreement correspondence dated January 14, 2005, and 
February 4, 2005, the Board finds no basis for additional 
assistance or other action as a result of these statements.  
If the veteran, in fact, claims he had good cause for failing 
to report for the VA examination he has provided no 
information for appellate review.  A review of the record 
reveals no private medical evidence pertinent to the issue on 
appeal nor does the notice of disagreement correspondence 
identified by the attorney appear to be related to this 
issue.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran has 
provided no explanation for not having reported for 
examination, the Board is satisfied that the veteran was 
properly notified and failed to report to the scheduled VA 
examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim for entitlement to a rating in excess of 
10 percent for bilateral flat feet must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
flat feet is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


